Citation Nr: 1208818	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  05-15 660	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a vestibular disorder, claimed as inner ear problems and dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1962 to October 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Board issued a decision denying several other claims the Veteran also had appealed - specifically, for an initial rating higher than 10 percent for his left knee disability, for an initial compensable rating for his hemorrhoids, and for service connection for a cervical spine (neck) disability.  However, the Board granted his claim for service connection for a lumbar spine (low back) disability.  Whereas the Board remanded these remaining two claims, for service connection for PTSD and a vestibular disorder, to the RO via the Appeals Management Center (AMC) for further development and consideration, including primarily to have him undergo VA compensation examinations for medical nexus opinions concerning the etiology of these claimed disorders and, in particular, the likelihood they are related or attributable to his military service.

Also in that November 2010 decision and remand, it noted that during the September 2009 hearing at the RO, the Veteran's representative had raised the additional issue of a possible traumatic brain injury (TBI) being the cause of the Veteran's dizziness, headaches and memory loss.  The Board explained that this additional issue of entitlement to service connection for residuals of a TBI had not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board did not have jurisdiction over the additional issue and thus referred it to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).  To date, however, it does not appear the RO has considered this additional issue, so it is again referred.  

Further, in a more recent December 2011 statement the Veteran has raised a still additional issue of entitlement to service connection for hearing loss.  Hence, the Board also is referring this claim to the RO for appropriate development and consideration.


FINDINGS OF FACT

1.  The Veteran has PTSD from traumatic events ("stressors") during his military service.

2.  His vestibular disorder, claimed as inner ear problems and dizziness, first manifested many years after his service but has been etiologically linked by competent and credible evidence to his service - and, in particular, to injuries purportedly sustained in a motor vehicle accident.

3.  There is no competent and credible evidence refuting this notion of a relationship or correlation between the injuries he sustained in that motor vehicle accident during his service and his current vestibular disorder, so at the very least this is an as likely as not proposition.


CONCLUSIONS OF LAW

1.  The Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Also, resolving all reasonable doubt in his favor, his vestibular disorder, claimed as inner ear problems and dizziness, is due to injury incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claims; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, since the Board is granting these claims, in full, there is no need to discuss whether there has been compliance with these notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this ultimately is inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See 38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, has this evidentiary burden of proof of not only showing there is a VCAA notice or assistance error, but also that it is unduly prejudicial - meaning outcome determinative of the claim).  There simply is no such possibility in this instance.

In any event, suffice to say that a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2003.  The letter informed him of the evidence necessary to substantiate his claims for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  VA also has complied with the Court's holding in Dingess by also apprising him in November 2006, March 2008, October 2008, and January 2010 of the "downstream" disability rating and effective date elements of his claims.  And of equal or even greater significance, since providing that additional Dingess notice, there has been readjudication of his claims - including most recently in the November 2011 SSOC that included consideration of any additional evidence received in response to that additional notice.  So the mere fact that that additional notice did not precede the initial adjudication of this claims has been rectified ("cured") because the claims have been reconsidered since providing all required notice.  See again Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all relevant medical and other records that he identified.  Also, following and as a result of the Board remanding these claims in November 2010, he was provided VA compensation examinations in February 2011 for 

medical nexus opinions concerning the etiology of his PTSD and vestibular disorder, and especially insofar as their claimed relationship to his military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The medical opinions obtained as a result of these examinations are responsive to this determinative issue of causation, so there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

Hence, no further notice or assistance with these claims is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

PTSD

The Veteran claims that he developed PTSD as a result of stressful events during his military service.  During the course of his appeal, and specifically in his July 2009 statement in support of this claim, he asserted that he worked at an ammunition dump affiliated with Eglin Air Force Base in Florida and that, while there, the main ammunition dump was on "lock down" status when someone rigged the facility with plastic explosives in a sabotage attempt.  He says he was in fear for his life and resultantly developed panic attacks because he thought the facility was going to explode.  He also asserted that he was transferring a 
500-pound bomb and driving the trailing vehicle, behind the bomb, when the bomb came loose and rolled off of the truck in front of the trailing vehicle, in turn causing him to have to veer and crash into the shoulder of the road and evacuate the vehicle.  

He says that he immediately hid behind the vehicle in anticipation of a major explosion and that, although the bomb did not detonate, he was uncertain of whether it was a "dud" or in a "slow burn" and would eventually explode at any time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires:  [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f). 

The Veterans Court has taken judicial notice of the mental health profession's adoption of the DSM-IV, as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  See Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

On VA compensation examination in February 2011, the Veteran was diagnosed with PTSD.  So he has established that he has this claimed condition.

Resolution of this appeal therefore turns instead on whether there also is the required confirmation of a traumatic event, i.e., stressor, during his military service (and in particular while stationed at the ammunition dump in Florida) to support this diagnosis and its purported relationship with his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In adjudicating a claim for PTSD, the evidence necessary to establish the occurrence of a stressor during service varies depending on whether the Veteran "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through military citation or other appropriate evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence of their actual occurrence, provided the testimony is found to be satisfactory, e.g., credible and "consistent with the circumstances, conditions, or hardships of such service."  In such cases, no further developmental or corroborative evidence is necessary.  38 C.F.R. § 3.304(f)(2), see also more generally 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

Here, though, there is no indication the Veteran engaged in combat with enemy forces or that the alleged stressors are said to have occurred while in combat.  His service personnel records (SPRs) show he did not serve in a foreign area at any time during service, which included service during peacetime and the Vietnam War.  His military occupational specialty (MOS) was 64550, Inventory Management Specialist.  He was not awarded the Combat Infantryman Badge, Purple Heart Medal, or any other award typically associated with valor or heroism shown while 

engaged in combat with an enemy force.  In light of these findings, there is no evidence of any involvement or engagement in combat.  See VAOPGCPREC 12-99 (October 18, 1999).  

Where, as here, a determination is made that the Veteran has not shown he "engaged in combat with the enemy," or that the claimed stressor is not related to combat, his lay testimony, alone, will not be enough to establish the occurrence of the alleged stressor.  Rather, the record must contain service records or other corroborative evidence that substantiates or verifies his testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD generally does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142.  That is to say, a stressor generally cannot be established as having occurred merely by after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

There are exceptions to this general rule, however, albeit only in specifically defined situations and circumstances - such as when there was a diagnosis of PTSD during service (see 38 C.F.R. § 3.304(f)(1)) or the Veteran was a prisoner of war (POW) (see subpart (f)(4)) or the claim is predicated on personal, including sexual, assault (see subpart (f)(5)).  Notably, VA also has amended its rules for adjudicating disability compensation claims for PTSD, in new subpart (f)(3), to liberalize the evidentiary standard for establishing the required 
in-service stressor in certain other cases, as well.  See 75 Fed. Reg. 39,843 (July 13, 2010).  This new regulation is effective for claims pending as of July 13, 2010.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010). 

This new version of subpart (f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and a Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Specifically, this regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010). 

The Veteran's stressors of being in the ammunition dump during lockdown after a possible threat and driving behind a 500-pound bomb when it fell off a truck appear to fall within the purview of this new version of subpart (f)(3).  And while there were no enemy forces involved in his stressors, they include confrontation with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of him or others, and resulted in the response of fear, as required under the new regulations contemplating fear of hostile military or terrorist activity.  Further, the February 2011 VA compensation examiner opined that the Veteran's stressors involving the attempted sabotage of the ammunition dump and the 500-pound bomb falling in front of him were the primary stressors related to (so underlying) his PTSD diagnosis.

So, in sum, the Veteran has both the required DSM-IV diagnosis of PTSD and attribution of this diagnosis to events during with his military service, so as to in turn warrant the granting of service connection - especially with resolution of all reasonable doubt material to this determination in his favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).

The Board also sees that, during the course of this appeal, the Veteran also has been treated for depression and anxiety - specifically, during 2003 and 2004.  However, these additional disorders were not diagnosed during his more recent February 2011 VA compensation examination and, thus, no opinion provided by this VA examiner as to whether these additional disorders, like the PTSD, are related to events that occurred during the Veteran's military service.

There only need be indication of these other disorders at some point since the filing of this claim, even if not currently, to warrant their additional consideration (that is, in addition to the PTSD).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (wherein the Veterans Court held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

Here, though, even accepting there have been these additional diagnoses since the filing of this claim, unlike the PTSD there has not also been attribution of these additional diagnoses to the Veteran's military service, including to any of the events mentioned.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  So he has not established these other disorders, like his PTSD, were incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).


Nor is there indication of a psychosis to the required minimum compensable degree (meaning to at least 10-percent disabling) within one year of his separation from service, so meaning by October 1967, to alternatively warrant presuming the disorder was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.  This grant, then, is limited to the PTSD.

Vestibular Disorder

The Veteran claims that a motor vehicle accident (MVA) during his service caused his vestibular disorder.  During the course of this appeal, and specifically during his September 2009 hearing, he testified that he hit his head during this April 1966 MVA and was thrown forward, so sustained a whiplash-type injury.  He says he did not have any consequent bruises on his face, however, and that is why he did not complain that much about his head injury when treated, only instead focused on the injuries to his back and neck.  But he says that, relatively soon after, he began experiencing headaches, dizziness, and hearing difficulty and could not stand straight as his equilibrium was off.

As already alluded to, he may establish his entitlement to service connection for this additionally claimed disability by showing it is the result of a disease contracted or an injury sustained during his active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of showing chronicity (permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Certain diseases are chronic, per se, including organic diseases of the nervous system, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required where the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility, which in turn determine its ultimate probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran's STRs confirm he was involved in an MVA in April 1966.  A number of entries were made reflecting treatment for back-related complaints stemming from that MVA.  On no occasion of treatment, however, did he ever report that he also had injured his head in that accident.  Nor did he ever complain of inner ear problems, headaches, hearing loss, dizziness, loss of equilibrium, or the inability to stand, and there equally were never any such diagnoses.

At the time of his separation physical examination in September 1966, so some five months after that MVA, including when recounting his relevant history, there again was absolutely no mention of any abnormalities referable to his ears, head, face, neck, or scalp, and no neurological or psychomotor abnormalities were noted by the examiner either.  Indeed, to the contrary, the Veteran indicated he was in good health and specifically denied frequent or severe headaches, dizziness or fainting spells, ear, nose, or throat trouble, hearing loss, or a history of head injury.  The examiner noted the Veteran had been treated for a back sprain, and that he had denied all other significant medical or surgical treatment.

As his STRs show no complaints, treatment or diagnosis of a vestibular disorder, or any disorder characterized by inner ear problems and dizziness, or any symptoms now described, these records provide evidence against this claim.  See Struck v. Brown, 9 Vet. App. 145 (1996) (stressing how contemporaneous medical findings may be given more probative weight than evidence offered many years later, long after the fact).

The Veteran has testified that he continued to have symptoms of his claimed head injury after service to the present day, which if true would tend to demonstrate continuity of symptomatology during the many years since service.

His post-service treatment records show he was first diagnosed with labyrinthine dysfunction in June 2000, more than 30 years after his separation from service.  And while his private and VA treatment records dated prior to June 2000 indicate he had sought treatment for a number of ailments, these other records are completely unremarkable for any complaints of symptoms related to a head injury or mention of a history of head trauma, such as of the type now claims to have sustained while in service.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Moreover, for non-combat Veterans providing non-medical related testimony regarding an event during service or, here, where the incident in question is not claimed to have occurred in combat, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases where this inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  In this circumstance, however, the Board must make two preliminary findings in order to rely on this inference (see Kahana):  (a) "First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence."  See Kahana, at *15.  See, too, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).
(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues."  See Kahana, at *15.

But having said that, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, although there is clear indication of a MVA in service and repeated mention of low back disability as a consequence (hence, the reason service connection since has been granted for this consequent low back disability), the Veteran never even once complained of having also sustained injury to his head or of having resultant headaches, hearing loss, dizziness, loss of equilibrium, or an inability to stand, etc.  The records concerning his service appear to be complete, including as relating to that MVA and the evaluation and treatment he received in the aftermath of it for the duration of his service.  So it just stands to reason that, had he in fact been experiencing any relevant symptoms (as he now claims), there would at least have been some mention of this, but there obviously was not.  He has attempted to justify this by explaining that, in the immediate aftermath of that MVA, he was far more concerned with the injuries he also had sustained to his back and neck.  But the Board cannot ignore the fact that he specifically denied having experienced any relevant symptoms of a vestibular disorder when later examined for separation from service, just some five months after that MVA.  And the same is true for the next 34 or so years.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  See, too, Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence).  Questions abound concerning his far more recent testimony of having sustained a head injury in that MVA in service and of having experienced continuous symptoms ever since, as this is inconsistent with his prior reports to doctors and others that his pain stemming from that April 1966 MVA was only in his mid and low back and also inconsistent with his own assessment of his overall health when examined for separation from service.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).  See, too, Pond v. West, 12 Vet. App. 341 (1999) (although the Board must consider his lay statements, it may consider whether his self-interest may be a factor in making such statements).

It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

And the ultimate probative value of the Veteran's lay testimony is determined not just by the competency of this lay testimony, but also by its credibility.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  But in Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court held that the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by a Veteran.  And as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of a Veteran as lacking credibility.

The credibility of lay testimony generally is an adjudicatory or factual determination the Board makes, rather than a VA compensation examiner, which usually instead makes all necessary medical determinations, including regarding causation when the condition claimed is not of the type that is readily amenable to mere lay comment regarding its diagnosis or etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

Here, though, at the conclusion of the February 2011 VA compensation examination, so subsequent to review of the claims file for the relevant history and after the objective physical evaluation, the examiner concluded that it was at least as likely as not that the Veteran's vestibular disorder initially manifested during his military service or alternatively manifested later as a result of his MVA in service.  This examiner reasoned that, based on the Veteran's statements as to the whiplash-type injury incurred during that MVA, such could cause a vestibular concussion that could cause long-lasting vertigo.


This VA compensation examiner noted the Veteran's STRs were "incomplete," as they did not contain evidence of in-service complaints of symptoms of a head injury at the time of the April 1966 MVA.  But there is no indication this is indeed the case as concerns the STRs.  These records include both his entrance and separation physical examinations, as well as histories and records of numerous instances of treatment for varied complaints.  Further, there are a number of entries specifically concerning that April 1966 MVA.  So there is no suggestion there exist outstanding STRs.

But service connection is permissible for a disease initially diagnosed after service, even, as here, long after service, when the evidence, including that pertinent to service, indicates the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  The February 2011 VA compensation examiner posited two explanations for why there is no indication of the Veteran's vestibular disorder while in service, one based on the STRs being incomplete, which the Board rejects, but the other on the alternative premise that the type of injury he sustained in service allowed for the later (rather than immediate) manifestation of associated symptoms, perhaps apparently even long after the fact.  And there is no medical evidence refuting this VA compensation examiner's favorable opinion.  So, at the very least, the evidence is in relative equipoise concerning this claim, meaning at least evenly balanced for and against this claim  And in this circumstance, all reasonable doubt is resolved in the Veteran's favor and his claim granted.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.



ORDER

The claim for service connection for PTSD is granted.

The claim for service connection for a vestibular disorder, claimed as inner ear problems and dizziness, also is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


